Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection under 35 USC 112(a)
Applicant’s arguments, see pg. 8, filed 22 Apr 2021, with respect to the rejection of claims 1-2, 4-5, 8, 11, 13, and 15 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of Applicant’s amendments.  The rejection of claims 1-2, 4-5, 8, 11, 13, and 15 has been withdrawn. 
Regarding the rejection under 35 USC 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “HEMS includes a practical application that is used in conjunction with a particular machine or manufacture that is integral to the claim and include functionality that improves the operation of a device/system such as, an electric vehicle, a battery and a charge/discharge facility.” Applicant’s remarks, p. 9. Applicant’s claims do not recite the HEMS, and the only function of the elements that are claimed are in collecting, sending, and receiving data. None of the recited elements actually cause a change in the electrical consumption of the space. For example, in claim 1, the second to last limitation recites “us[ing] the first result information… us[ing] the second result information… [and] determin[ing] a decrement or increment of electric energy...”, and the final limitation recites “extrac[ing]… a service plan to lead to maximum remuneration… to be recommended to the consumer.” There is no recitation that the system claimed Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
Applicant next asserts that the recited claim results in an improvement to another technology or technical field, specifically identifying “an electric vehicle, a battery, and fuel cell technology." Applicant’s remarks, p. 11. As noted above, those elements are recited as data sources. There is no recitation that results any change to how an electric vehicle, a batter, or a fuel cell technology functions. In fact, there is no recitation that the power to, through, or from those elements is altered by the system. The system merely collects data regarding power consumption at a first time, power consumption at a second time, analyzes that data, and outputs a result of the analysis. As set forth above, collecting information, analyzing it, and displaying certain results of the collection and analysis are steps that the courts have expressly identified as patent ineligible subject matter. 
For at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 USC 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that Ghosh fails to disclose the newly recited limitations of Applicant’s amended claims. Applicant’s remarks, p. 13. This is not 
Applicant next asserts that Boss fails to cure the alleged deficiencies of Ghosh. Applicant’s remarks, p. 13. As set forth above, Ghosh does in fact teach the disclosed elements. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that Ghosh fails to disclose that the plans are different between different providers as in newly presented claim 18. Applicant’s remarks, p. 14. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8, 11, 13, 15, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Independent claim 1 recites an apparatus, and independent claim 6 recites a method. These are statutory categories. 
Step 2A, prong 1: Independent claim 1 recites acquiring a plurality of service plans to be provided to a consumer who consumes electric power; acquiring result information regarding electric power consumption in a target space to which electric power is supplied, and information when a facility is disposed in the target space and enables power demand of the target space from an electric power grid to reduce, the facility being configured to supply electric power, or being configured to enable a time period to adjust, during which the facility receives electric power from the electric power grid; extracting, from the plurality of service plans, a service plan to be recommended to the consumer based on the result information; using the service plan extracted by the information extractor to generate recommendation information to be provided to the consumer; outputting the recommendation information generated by the generator, wherein the recommendation is based on: the plurality of service plans and the result information, each of the plurality of service plans including remuneration information regarding remuneration to be received by the consumer when the consumer reduces an amount of received electric power in the target space from an electric power grid, wherein the remuneration information includes: a time period to which a service plan is applied and a unit price per electric energy; wherein the result information includes first result information of at least one first time period on which electric power is not saved and second result information of at least one second period on which electric power is saved in response to power saving request; and using the first result information stored by the storage to obtain a first power demand forecast that is average transition of electric power of the at least one first time period on which electric power is not saved, using the second result information stored by the 
Independent claim 6 recites acquiring result information regarding electric power consumption in a target space to which electric power is supplied, and information when a facility is disposed in the target space and enables power demand of the target space from an electric power grid to reduce, the facility being configured to supply electric power, or being configured to enable a time period to adjust, during which the facility receives electric power from the electric power grid; selecting from a plurality of service plans to be provided to a consumer of electric power, a service plan to be recommended to the consumer based on the result information; and generating by using the service plan selected, recommendation information to be provided to the consumer by a generator, wherein the recommendation is based on: the plurality of service plans acquired and the result information, each of the plurality of service plans including remuneration information regarding remuneration to be received by the consumer when the consumer reduces an amount of received electric power in the target 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional elements are the service information acquirer, the result information acquirer, the information extractor, the generator, the outputter, the processor, and the storage. The additional elements in claim 6 are the processor, the storage, and the generator. These elements are disclosed in Applicant’s Fig. 1 as elements of the contract apparatus. Paragraph [0070] of Applicant’s originally filed specification shows that the contract apparatus includes a processor, an interface, and a storage device. These are generically recited computing elements, and because each of the additional elements in claim 1 are elements of the contract apparatus, they are also generically recited computing elements. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims recite further steps for organizing human activity or mathematical relationships. Claim 2 recites metering electric 
Step 2A, prong 2: The additional elements recited by the dependent claims are also generically recited computing elements. As an initial matter, the “aggregator” of claims 2 and 18 is interpreted as a business entity which serves as an intermediary between a customer and an energy provider, as disclosed in Applicant’s originally filed specification, paragraphs [0002]-[0004]. Therefore, the aggregator is a third party entity. Claim 2 does not otherwise disclose additional elements. Claims 4 and 8 recite a “price information acquirer”, which is also shown as an element of the generically recited contract assistance apparatus in Fig. 3 of Applicant’s disclosure. Claims 5, 11, 13, and 15 recite a “management apparatus configured to communicate with the contract assistance apparatus.” The management apparatus is disclosed in Applicant’s originally filed disclosure as “monitoring the transition of electric power in the target space” and “establishing a home energy management system (HEMS) and is configured to acquire the transition of electric power in the target space 20 from a meter annexed to a distribution board.” Applicant’s specification, paragraph [0021]. The management apparatus is further disclosed as storing the “average value the power value of a 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Collecting information, analyzing it, and displaying certain results of the collection and analysis has been found by courts to be insignificant extra-solution activity. See MPEP 2106.05(g), citing Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0078687 to Ghosh et. al. (“Ghosh”) in view of U.S. Patent Publication No. 2010/0217631 to Boss et. al. (“Boss”).
Claim 1:
Ghosh discloses the following elements:
A contract assistance apparatus for managing electric power consumption by an energy management system, comprising a processor and a storage, the storage including instructions which cause the processor to perform as: ([0111] computing system implements the method, includes processor and storage)
a service information acquirer configured to acquire a plurality of service plans to be provided to a consumer who consumes electric power; ([0036] matching supply to demand with price signals for different rebate plans; [0037] dispatch control and aggregation modules acquire and process the information)
a result information acquirer configured to acquire result information regarding electric power consumption in a target space to which electric power is supplied, ([0037] dispatch control and aggregation modules acquire and process the information; [0052] demand level before rebate – Examiner notes that this input is used in multiple embodiments throughout the reference, including for a multiple-period assessment ([0088]))
and information when a facility is disposed in the target space and enables power demand of the target space from an electric power grid to reduce, the facility being configured to supply electric power, or being configured to enable a time period to adjust, during which the facility receives electric power from the electric power grid; ([0040] prices are calculated based on energy supplied from or to
an information extractor configured to extract, from the plurality of service plans, a service plan to be recommended to the consumer based on the result information; ([0035] set of algorithms for estimating the optimal pricing or rebate offerings for customers; [0037] dispatch control and aggregation modules acquire and process the information)
a generator configured to use the service plan extracted by the information extractor to generate recommendation information to be provided to the consumer; ([0040] utility dispatches calculated pricing plans to customers; [0037] dispatch control and aggregation modules acquire and process the information)
and an outputter configured to output the recommendation information generated by the generator, ([0040] plan options are dispatched to customers via wired or wireless communicated signals; [0037] dispatch control and aggregation modules acquire and process the information)
wherein the storage stores: the plurality of service plans acquired by the service information acquire; ([0076] multiple service plans are available with different rebate options; see also Fig. 3A, 3B, paragraphs [0047]-[0064])
and the result information acquired by the result information acquirer, ([0041] system receives actual response by utility customers to demand reduction rebates)
each of the plurality of service plans includes remuneration information regarding remuneration to be received by the consumer when the consumer reduces an amount of received electric power in the target space from an electric power grid, ([0036] algorithms estimate minimum cost and optimal pricing or rebate offerings for different levels of demand reduction; [0041] system receives actual response by utility customers to demand reduction rebates)
the remuneration information includes: a time period to which a service plan is applied; ([0083]-[0085] plan optimization accounts for the period over which a plan is applied)
and a unit price per electric energy, ([0096] rebate price per unit)
the storage stores, as the result information, first result information of at least one first time period on which electric power is not saved; ([0093] demand level before rebate if no load reduction occurs)
and second result information of at least one second period on which electric power is saved in response to power saving request, ([0094] demand level after rebate, expressly identifying that the before and after times are different times)
and the information extractor uses the first result information stored by the storage to obtain a first power demand forecast that is average transition of electric power of  the at least one first time period on which electric power is not saved, ([0093] forecast is based on demand level before rebate if no load reduction occurs)
uses the second result information stored by the storage to determine a second power demand forecast that is average transition of the at least one second time period on which electric power is saved in response to power saving requests ([0094] forecast is based on demand level after rebate, expressly identifying that the before and after times are different times)
determines a decrement or an increment of electric energy in the second power demand forecast with respect to the first power demand forecast for a unit time in a time period when the response is given to the power saving request, ([0008]-[0011] system generates an incentive plan for a user based on a rebate cost per unit of demand reduction – unit of decrement; see also paragraphs [0054]-[0055])
calculates, as the potential remuneration, a multiplication of the unit price  by a sum of the electric energy in a time period of the service plan for each one of a plurality of service plans, ([0065] total rebate amount is calculated based on the above factors and the total demand reduction; [0056] rebate per unit of demand reduction – this is a multiplication of the unit price by a sum of the electric energy)
Ghosh discloses determining optimized rebates and savings based on a consumer’s demand flexibility and actual reduction, and outputting those results to customers. Ghosh does not explicitly disclose extracting a service plan which leads to maximum remuneration. However, Boss discloses:
and extracts, from the plurality of service plans, a service plan to lead to maximum remuneration. ([0021] engine displays best optimized plan; may display a lowest cost plan)
Ghosh discloses determining optimized rebates and savings based on a consumer’s demand flexibility and actual reduction, and outputting those results to 
Ghosh also discloses that the system calculates energy or power supply to the spot market, which is at least highly suggestive of a facility in the target space that contributes to the demand calculation. To the extent that Ghosh does not explicitly disclose such a facility, Boss discloses an “optional equipment component” that “may consider and compare the performance of different flow devices” including “supplemental sources (e.g. wind, solar energy sources)” in paragraph [0033], and a “unique resource requirements component” which “considers the physical properties” of the target space, including battery storage” in paragraph [0036].
Claim 2:
Ghosh in view of Boss discloses the elements of claim 1, above. Ghosh also discloses:
wherein the plurality of service plans are provided by an aggregator which intermediates between the consumer and a supplier who supplies electric power to the consumer,
the remuneration is provided to the consumer when the consumer responds to a power saving request, ([0041] rebates are issued as a result of actual reduction of utility consumption)
and the result information includes transition of electric power received from the electric power grid when electric power is not saved in the target space, (see at least paragraphs [0050]-[0056] for demand prior to reduction)
and transition of electric power received from the electric power grid when electric power is saved in the target space in response to the power saving request. (see at least paragraphs [0050]-[0056] for demand after reduction)
Claim 4:
Ghosh in view of Boss discloses the elements of claim 1, above. Ghosh also discloses:
a price information acquirer configured to acquire a plurality of charge plans regarding a price of electric power to be received by the consumer from the electric power grid, ([0031] price signals from power grid; [0037] dispatch control and aggregation modules acquire and process the information)
Ghosh further discloses that the ISO and utility compute the price settings and cost reductions to customers, and the utility transmits those price plans to their customers (paragraph [0040]). Ghosh also discloses sending rebate plans and price options to customers. Paragraph [0109]. Ghosh does not explicitly disclose determining a minimum payment plan. However, Boss discloses:
wherein based on the result information, the information extractor extracts, from the plurality of charge plans, a charge plan which leads to a minimum amount of payment of the consumer, ([0021] lowest cost plan is identified)
and the generator incorporates the charge plan extracted by the information extractor into the recommendation information. ([0045] lowest cost plan is incorporated into presented optimized plans)
Ghosh discloses determining highest rebate plans and acquiring the plan prices from the grid. Boss discloses identifying a plan that is the lowest cost plan and incorporating it into recommendations to the customer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the pricing information of Ghosh with the lowest price plan information of Boss in order to allow plans to “be weighted or prioritized relevant to each other through user-defined criteria” which may be based on a “least costly plan.” Boss, paragraph [0046]. Therefore, claim 4 is obvious over the disclosure of Ghosh in view of Boss. 
Claim 5:
Ghosh in view of Boss discloses the elements of claim 1, above. Ghosh also discloses:
the contract assistance apparatus according to claim 1;
and a management apparatus configured to communicate with the contract assistance apparatus and to transfer the result information regarding electric power consumption in the target space to the contract assistance apparatus. ([0041] module receives actual response from the customers; [0002] advanced metering infrastructure is known in the art and allows better data transfer between customers and utilities)
Claim 6:
Ghosh discloses the following elements:
A contract assistance method for managing electric power consumption by an energy management system using a computer including a processor and a storage, the storage including instructions which cause the processor to perform a method comprising: ([0111] computing system implements the method, includes processor a storage)
acquiring, by the processor, result information regarding electric power consumption in a target space to which electric power is supplied, ([0037] dispatch control and aggregation modules acquire and process the information; [0052] demand level before rebate – Examiner notes that this input is used in multiple embodiments throughout the reference, including for a multiple-period assessment ([0088]))
and information when a facility is disposed in the target space and enables power demand of the target space from an electric power grid to reduce, the facility being configured to supply electric power, or being configured to enable a time period to adjust, during which the facility receives electric power from the electric power grid; ([0040] prices are calculated based on energy supplied from or to the spot market; demand aggregation method is used – this is at least very highly suggestive of a facility in the target space which may contribute to the demand calculation)
selecting from a plurality of service plans to be provided to a consumer of electric power, a service plan to be recommended to the consumer by the processor based on the result information regarding power consumption in a target space to which electric power is supplied; ([0036] matching supply to demand with price signals for different rebate plans; [0035] set of algorithms for estimating the optimal pricing or rebate offerings for customers)
and generating by using the service plan selected by the processor, recommendation information to be provided to the consumer by a generator, ()
wherein the storage stores: the plurality of service plans acquired by the processor; ([0076] multiple service plans are available with different rebate options; see also Fig. 3A, 3B, paragraphs [0047]-[0064]))
and the result information acquired by the processor, each of the plurality of service plans includes remuneration information regarding remuneration to be received by the consumer when the consumer reduces an amount of received electric power in the target space from an electric power grid, ([0035] set of algorithms for estimating the optimal pricing or rebate offerings for customers; [0040] plan 
the remuneration information includes: a time period to which a service plan is applied; ([0083]-[0085] plan optimization accounts for the period over which a plan is applied)
and a unit price per electric energy, ([0096] rebate price per unit)
the storage stores, as the result information, first result information of  at least one first time period on which electric power is not saved; ([0093] demand level before rebate if no load reduction occurs)
and second result information of at least one second time period on which electric power is saved in response to power saving request, ([0094] demand level after rebate, expressly identifying that the before and after times are different times)
and the processor in the step of extracting the service plan, uses the first result information stored by the storage to obtain a first power demand forecast that is average transition of electric power of  the at least one first time period on which electric power is not saved, ([0093] forecast is based on demand level before rebate if no load reduction occurs)
uses the second result information stored by the storage to determine a second power demand forecast that is average transition of electric power of the at least one second time period on which electric power is saved in response to power saving requests, ([0094] forecast is based on demand level after rebate, expressly identifying that the before and after times are different times)
determines a decrement or an increment of electric energy in the second power demand forecast with respect to the first power demand forecast for a unit time in a time period when the response is given to the power saving request, ([0008]-[0011] system generates an incentive plan for a user based on a rebate cost per unit of demand reduction – unit of decrement; see also paragraphs [0054]-[0055])
calculates, as the potential remuneration, a multiplication of the unit price  by a sum of the electric energy in a time period of the service plan for each one of a plurality of service plans, and ([0065] total rebate amount is calculated based on the above factors and the total demand reduction; [0056] rebate per unit of demand reduction – this is a multiplication of the unit price by a sum of the electric energy)
Ghosh discloses determining optimized rebates and savings based on a consumer’s demand flexibility and actual reduction, and outputting those results to customers. Ghosh does not explicitly disclose extracting a service plan which leads to maximum remuneration. However, Boss discloses:
extracts, from the plurality of service plans, a service plan to lead to maximum remuneration as the service plan to be recommended to the consumer. ([0021] engine displays best optimized plan; may display a lowest cost plan)

Ghosh also discloses that the system calculates energy or power supply to the spot market, which is at least highly suggestive of a facility in the target space that contributes to the demand calculation. To the extent that Ghosh does not explicitly disclose such a facility, Boss discloses an “optional equipment component” that “may consider and compare the performance of different flow devices” including “supplemental sources (e.g. wind, solar energy sources)” in paragraph [0033], and a “unique resource requirements component” which “considers the physical properties” of the target space, including battery storage” in paragraph [0036].
Claim 8:
Ghosh in view of Boss discloses the elements of claim 2, above. Ghosh also discloses:
a price information acquirer configured to acquire a plurality of charge plans regarding a price of electric power to be received by the consumer from the electric power grid, ([0031] price signals from power grid; [0037] dispatch control and aggregation modules acquire and process the information)
Ghosh further discloses that the ISO and utility compute the price settings and cost reductions to customers, and the utility transmits those price plans to their customers (paragraph [0040]). Ghosh also discloses sending rebate plans and price options to customers. Paragraph [0109]. Ghosh does not explicitly disclose determining a minimum payment plan. However, Boss discloses:
wherein based on the result information, the information extractor extracts, from the plurality of charge plans, a charge plan which leads to a minimum amount of payment of the consumer, ([0021] lowest cost plan is identified)
and the generator incorporates the charge plan extracted by the information extractor into the recommendation information. ([0045] lowest cost plan is incorporated into presented optimized plans)
Ghosh discloses determining highest rebate plans and acquiring the plan prices from the grid. Boss discloses identifying a plan that is the lowest cost plan and incorporating it into recommendations to the customer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the pricing information of Ghosh with the lowest price plan information of Boss in order to allow plans to “be weighted or prioritized relevant to each other through user-defined criteria” which may be based on a “least costly plan.” Boss, paragraph [0046]. Therefore, claim 8 is obvious over the disclosure of Ghosh in view of Boss.

Ghosh in view of Boss discloses the elements of claim 2, above. Ghosh also discloses:
the contract assistance apparatus according to claim 2; ([0037] dispatch control and aggregation modules acquire and process the information – see claim 2 for method steps implemented in computing system)
and a management apparatus configured to communicate with the contract assistance apparatus and to transfer the result information regarding electric power consumption in the target space to the contract assistance apparatus. ([0041] module receives actual response from the customers; [0002] advanced metering infrastructure is known in the art and allows better data transfer between customers and utilities)
Claim 13:
Ghosh in view of Boss discloses the elements of claim 4, above. Ghosh also discloses:
the contract assistance apparatus according to claim 4; ([0037] dispatch control and aggregation modules acquire and process the information – see claim 4 for method steps implemented in computing system)
and a management apparatus configured to communicate with the contract assistance apparatus and to transfer the result information regarding electric power consumption in the target space to the contract assistance apparatus. ([0041] module receives actual response 
Claim 15:
Ghosh in view of Boss discloses the elements of claim 8, above. Ghosh also discloses:
the contract assistance apparatus according to claim 8; ([0037] dispatch control and aggregation modules acquire and process the information – see claim 8 for method steps implemented in computing system)
and a management apparatus configured to communicate with the contract assistance apparatus and to transfer the result information regarding electric power consumption in the target space to the contract assistance apparatus. ([0041] module receives actual response from the customers; [0002] advanced metering infrastructure is known in the art and allows better data transfer between customers and utilities)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0078687 to Ghosh et. al. (“Ghosh”) in view of U.S. Patent Publication No. 2010/0217631 to Boss et. al. (“Boss”) and in view of U.S. Patent Publication No. 2011/0137776 to Goad et. al. (“Goad”).
Claim 18:
Ghosh in view of Boss discloses the elements of claim 1, above. Ghosh also discloses that independent service operators (ISO) provide a link between the grid and a utility company and that there may be multiple utilities on the smart grid 
wherein the plurality of service plans are different among aggregators. ([0149] service recommendations include different service plans from a number of different service providers)
It would have been obvious to one having ordinary skill in the art to include in the plan recommendation system of Ghosh in view of Boss a recommendation of different plans among different service providers as taught by Goad in order to allow users to “track usage of and expenditure for third party provided home services and utilities, compare that usage to other users, and take actions (e.g., reduce usage, purchase different product or service plans, disconnect old services, etc.) to save money based on that usage information.” Goad, [0006]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628